State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   523240
________________________________

In the Matter of the Claim of
   DALLAS DICKSON,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.

                             __________


     Dallas Dickson, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed May 17, 2016, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

      McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.,
concur.
                        -2-                  523240

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court